                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                            CEDAR RAPIDS          DIVISION
UNITED STATES OF AMERICA,                                                       HEARING MINUTES Sealed: No
            Plaintiff(s)                                                        Case No.: 1:21-mj-133-MAR
      vs.                                                                Presiding Judge: Mark A. Roberts, Magistrate
DARYL JOHNSON,                                                              Deputy Clerk: Paul Coberly
            Defendant(s)                                           Official Court Record: FTR Gold             Contract?           --
                                                                    Contact Information:                    --
Date:     6/11/2021 Start:        3:21 PM  Adjourn:  3:43 PM    Courtroom: 4
Recesses:                            --                  Time in Chambers:                      --                 Telephonic?     No
Appearances:        Plaintiff(s): AUSA Anthony Morfitt
                   Defendant(s): AFPD Heather R. Quick (Defendant appears personally)
                 U.S. Probation: Kristin Hinz
                     Interpreter:               --                Language:           --              Certified:    --    Phone:    --
TYPE OF PROCEEDING:           INITIAL APPEARANCE:             X   AND/OR        ARRAIGNMENT:
                                                                       Contested?     No     Continued from a previous date?       No
                                 Date of indictment:                                          --
                       Was defendant Mirandized? Yes
                                 Defendant pleaded                                                --
                      Counsel:          Retained X Appointed (FPD or CJA Panel):                       FPD: Heather R. Quick
                      Stipulation to discovery plan?      --     Did defendant provide financial affidavit? No
                      Did the government move for detention?           No Was the defendant detained?         No
                                Identity hearing:                         --
                            Preliminary hearing: Waived; right reserved to request a
                                                    preliminary hearing in the District of
                                                    Columbia
                              Detention hearing:                          --
                        Witness/Exhibit List is                                                --
                      The offering party must, within 3 days after the hearing, file in electronic form any exhibit that was not filed
                      with a motion, resistance, or other filing related to this hearing. Pub. Admin. Order 09-AO-03-P (5/29/09) ¶7.
                      Miscellaneous: Case arises out of the District of Columbia, case number 21-mj-462.

                                         Defendant does not request the court appoint an attorney. Ms. Quick will remain as counsel
                                         for purposes of this hearing.

                                         Court advises the defendant of his right to prosecution by indictment.

                                         Oral motion toll the speedy trial act from today until June 17, 2021 by Mr. Morfitt.
                                         Objection by Ms. Quick. Court will take the motion under advisement. Mr. Morfitt to
                                         discuss this issue with defendant’s retained counsel.

                                         Defendant released under the terms/conditions of the court’s release order.




                                                                                                                   Page 1 of 1

                    Case 1:21-mj-00133-MAR Document 3 Filed 06/11/21 Page 1 of 1
